Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statements submitted on 06/18/2020 and 04/29/2021 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 9, 11, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting 90b, Prague, CZ, 9th – 13th, October 2017, R1-1717432 (hereinafter ZTE) in view of Zhang et al. (US PGPUB 2009/0022235 A1, hereinafter Zhang).
Consider claim 1 (and similarly applied to claims 6, 11, and 16).  ZTE discloses a communication method, comprising: 
receiving, by a terminal device, reference signal configuration information sent by a network device, wherein the reference signal configuration information comprises at least one of the following information: a beam sweeping type or a reference signal beam indication (Section 3.2, read as rate matching parameter for FDMed CSI-RS and PDSCH includes CSI-RS resource configuration, namely reference signal beam indication because the CSI-RS are related to a beam); and
determining, by the terminal device based on the reference signal configuration information, whether data can be mapped onto another resource element that is located on a same 
ZTE substantially discloses the claimed invention but fails to explicitly teach receiving, by the terminal device, a reference signal and data that are sent by the network device.
However, Zhang teaches receiving, by the terminal device, a reference signal and data that are sent by the network device (paragraph 60, read as receiving a first OFDM symbol comprising CCFI data and the reference signal.  Zhang further teaches a receiver, a processor (claims 6 and 16) and memory that stores data/instructions to perform the method (claim 11) (please see paragraphs 58, 60)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Zhang into the invention of ZTE in order to more efficiently map control channel format indicators.
Consider claims 4, 9, 14, and 19 and as applied to claims 1, 6, 11, and 16, respectively.  ZTE and Zhang disclose wherein the reference signal configuration information comprises the reference signal beam indication; and the determining, by the terminal device based on the reference signal configuration information, whether data can be mapped onto another resource element that is located on a same OFDM symbol as the reference signal comprises at least one of: if the reference signal beam indication is different from a beam indication of the data, determining, by the terminal device, that no data can be mapped onto the another resource element that is located on the same OFDM symbol as the reference signal; or if the reference signal beam indication is the same as a beam indication of the data, determining, by .
Claims 2, 3, 7, 8, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting 90b, Prague, CZ, 9th – 13th, October 2017, R1-1717432 (hereinafter ZTE) in view of Zhang et al. (US PGPUB 2009/0022235 A1, hereinafter Zhang) in view of Tsai et al. (US PGPUB 2017/0311276 A1, hereinafter Tsai).
Consider claims 2, 7, 12, and 17 and as applied to claims 1, 6, 11, and 16, respectively.  ZTE and Zhang disclose the claimed invention but fail to teach wherein the beam sweeping type comprises at least one of sweeping a receive beam, sweeping a transmit beam, not sweeping a receive beam, or not sweeping a transmit beam; and the determining, by the terminal device based on the reference signal configuration information, whether data can be mapped onto another resource element that is located on a same OFDM symbol as the reference signal comprises at least one of: if the beam sweeping type comprises at least one of sweeping a receive beam or not sweeping a transmit beam, determining, by the terminal device, that no data can be mapped onto the another resource element that is located on the same OFDM symbol as the reference signal;  or if the beam sweeping type comprises at least one of sweeping a transmit beam or not sweeping a receive beam, determining, by the terminal device, that data can be mapped onto the another resource element that is located on the same OFDM symbol as the reference signal. 
However, Tsai teaches wherein the beam sweeping type comprises at least one of sweeping a receive beam, sweeping a transmit beam, not sweeping a receive beam, or not sweeping a transmit beam; and the determining, by the terminal device based on the reference signal configuration information, whether data can be mapped onto another resource element that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Tsai into the invention of ZTE and Zhang in order to improve neighboring cell measurement in cellular systems.
 Consider claims 3, 8, 13, and 18 and as applied to claims 2, 7, 12, and 17, respectively.  ZTE, Zhang, and Tsai disclose wherein the data is information on a physical downlink shared channel or a physical downlink control channel (ZTE; Section 3.2, first paragraph). 
Allowable Subject Matter
Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, ZTE, Zhang, Tsai, and a thorough search fail to disclose or suggest wherein the determining, by the terminal device based on the reference signal configuration information, whether data can be mapped onto another resource element that is located on a same OFDM symbol as the reference signal comprises at least one of: if the beam sweeping type comprises at least one of sweeping a receive beam or not sweeping 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 8, 2021